257 F.2d 813
Frank O. WILES, Appellant,v.UNION WIRE ROPE CORPORATION, a Delaware corporation.
No. 16046.
United States Court of Appeals Eighth Circuit.
July 24, 1958.

Appeal from the United States District Court for the Western District of Missouri.
Irving Achtenberg, Kansas City, Mo., for appellant.
Joseph A. Hoskins, James P. Aylward and Terence M. O'Brien, Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court, 134 F. Supp. 299, dismissed at costs of appellant, on motion of appellee.